United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS, )
VETERANS HEALTH ADMINISTRATION, NY )
Harbor HCS, New York, NY, Employer
)
__________________________________________ )
K.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0122
Issued: April 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 26, 2015 appellant filed a timely appeal from a July 6, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
left wrist condition on October 20, 2014 causally related to the accepted work incident.
FACTUAL HISTORY
On October 20, 2014 appellant, then a 60-year-old information technology specialist,
filed a traumatic injury claim (Form CA-1) alleging he sustained a left wrist injury that day when
1

5 U.S.C. § 8101 et seq.

he moved a heavy box from the top of a rolling cart, and the box fell, causing him to twist his left
wrist. He stopped work the same day.
In an October 20, 2014 duty status report (Form CA-17), Dr. Marjet M. Cordon, an
internist, noted that appellant twisted his left wrist when lifting a box he did not realize was
heavy. Clinical findings were provided. An attached October 20, 2014 x-ray of left wrist found
no evidence of acute fracture or dislocation.
A November 3, 2014 nurse’s report by Lynne Tomlinson indicated that appellant was
sick with an infected nonwork-related left total knee replacement from February 2014. She
related that appellant was recently hospitalized for one week and was home on intravenous
antibiotics for six weeks. X-rays taken of the left wrist in the hospital showed no fracture, but
indicated bruising of the muscle of the left wrist. Nurse Tomlinson noted that appellant had
swelling and no strength in his wrist, but the predominate problem was the nonwork-related knee
infection.
In a November 6, 2014 letter, OWCP advised appellant of the deficiencies in his claim
and provided him 30 days in which to submit additional factual and medical evidence, which
provided a diagnosis of a medical condition which was sustained as a result of the claimed events
and a physician’s rationalized medical opinion which explained how the reported work incident
caused or aggravated a medical condition.
In a November 10, 2014 report, Dr. Brian Bauer, a Board-certified orthopedic surgeon,
provided diagnostic codes for triangular fibrocartilage complex (TFCC) tear and wrist pain. He
noted the history of injury as “patient got hurt at work,” provided examination findings, and
noted that a left wrist x-ray was taken. In a November 10, 2014 report, Dr. Bauer noted that the
“[m]echanism of injury is injury at work” on October 20, 2014. He presented examination
findings of the left hand/wrist and diagnosed wrist pain and TFCC tear with November 10, 2014
as the date of onset. Dr. Bauer reported that the x-ray revealed a fracture and bone destruction.
A magnetic resonance imaging (MRI) scan was ordered.
By decision dated December 9, 2014, OWCP denied the claim, finding that the medical
component of fact of injury was not established. It was accepted that the incident occurred as
alleged. However, a medical condition was not diagnosed in connection with the incident.
On December 30, 2014 OWCP received appellant’s request for a hearing before OWCP’s
Branch of Hearings and Review, which was held on April 16, 2015. Appellant testified that
Dr. Bauer advised him that there was a tear in his wrist, which was a diagnosis. He indicated
that an x-ray was taken which showed bone destruction. He was told that an MRI scan was
necessary but he was unable to undergo the MRI scan because of the peripherally inserted central
catheter (PICC) line in his arm due to an infection from his nonwork-related knee condition.
Appellant indicated that the MRI scan was never done as he was not contacted about scheduling
the MRI scan after the PICC line was removed and he did not know whom to contact to schedule
the MRI scan.
Copies of Dr. Bauer’s prior reports were provided along with medical reports pertaining
to appellant’s knee condition. In a November 10, 2014 letter, he advised that appellant was

2

under his care for wrist pain and TFCC tear. Dr. Bauer advised that appellant would be off work
from October 20, 2014 until further notice or December 4, 2014 and was awaiting MRI scan
results.
In an April 27, 2015 report, Dr. Bauer advised that appellant remained under his care for
an injury sustained in a fall at work. He noted that appellant was at work on October 20, 2014
and was lifting a heavy box on or off a shelf when he became dizzy. Appellant subsequently fell
and the box came down with him twisting his left wrist. There is no history of prior injury to
that wrist. Appellant was seen in the emergency room on October 25, 2014 following several
days of illness and wrist pain. Once seen in the emergency room, it was determined that he had
developed an infection around his knee replacement and was admitted for immediate treatment
and possible surgery. Appellant’s wrist was evaluated at the same time and no fracture was
found. After he was released from the hospital, he was evaluated on November 10, 2014 for
wrist pain. Dr. Bauer referred appellant for an MRI scan of the left wrist to determine if there
was a TFCC tear and indicated that authorization for the MRI scan was ultimately denied. He
noted that he allowed appellant to remain off work while the authorization process continued, but
the test was never approved and his treatment for the wrist came to a standstill. Dr. Bauer
advised that appellant’s description of his injury coincides with the injury found at the time of
evaluation. He opined that appellant’s wrist pain was due to this fall at work on
October 20, 2014.
By decision dated July 6, 2015, an OWCP hearing representative affirmed the
December 9, 2014 prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.4 To determine whether a federal employee has sustained a traumatic injury in
the performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at

2

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

3

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

4

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

3

the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
Appellant alleged that on October 20, 2014, while moving a box from the top of a rolling
cart, the box was too heavy and it fell, causing him to twist his left wrist. The evidence supports
and OWCP found that the claimed incident occurred as alleged. Therefore, the Board finds that
the first component of fact of injury is established. However, the Board finds that the medical
evidence of record is insufficient to establish a medical diagnosis in connection with the accepted
October 20, 2014 employment incident.
Dr. Cordon completed a duty status report (Form CA-17) on October 20, 2014 relating
appellant’s history of injury and work restrictions. She noted that x-ray examination of
appellant’s left wrist was within normal limits. To meet his burden of proof appellant must
establish that he has a specific condition which is causally related to the employment incident.7
As Dr. Cordon offered no diagnosis, and no opinion that appellant sustained a work-related
condition, her report is of limited probative value.
Appellant also submitted a November 3, 2014 report from Nurse Tomlinson, which
summarized his hospitalization for his left knee infection, but also noted that while x-rays of the
left wrist were normal, he had bruising of the left wrist muscle. However, the Board has held
that reports signed by a nurse are of diminished probative value as nurses are not considered
physicians under FECA.8
In his November 10, 2014 report, Dr. Bauer noted examination findings, took a left wrist
x-ray, and diagnosed TFCC tear and wrist pain. While he noted that appellant was hurt at work
on October 20, 2014, he failed to provide a history of the October 20, 2014 work incident or
offer an opinion on how the diagnosis of TFCC tear was causally related to the accepted
October 20, 2014 work incident. The Board has held that medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

See Elaine Pendleton, 40 ECAB 1143 (1989).

8

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law).

4

issue of causal relationship.9 The Board has further held that pain is a description of a symptom
and is not considered a compensable medical diagnosis.10 Thus, this report is insufficient to
establish appellant’s claim.
In his April 27, 2015 report, Dr. Bauer provided a history of injury that was inconsistent
with appellant’s claim, that a heavy box he was moving fell, causing him to twist his wrist. He
related that appellant became dizzy, fell and that the heavy box fell on his left wrist, causing him
to twist the wrist. This factual recitation by Dr. Bauer is based upon an inaccurate history of
injury. Furthermore, while he attempted to explain that appellant was unable to seek treatment
for his wrist until November 10, 2014 because five days after the work incident he was
hospitalized due to an infection around his knee replacement, and he noted that while appellant
was in the hospital, his wrist was evaluated and no fracture was found. Dr. Bauer, however,
failed to note that an x-ray was in fact taken of appellant’s left wrist on October 20, 2014 which
did not reveal a fracture. He did not provide an explanation as to why, when he evaluated
appellant one month later, he found a wrist fracture on x-ray. Dr. Bauer also reported that the
incident had caused pain in appellant’s wrist. However, pain is a symptom and not a diagnosis
of a medical condition.11 Insofar as Dr. Bauer indicated that an MRI scan was needed to
determine if appellant had an TFCC tear, he has not provided a firm diagnosis of a medical
condition. Without a valid medical diagnosis, the medical component of fact of injury cannot be
met. Thus, this report is insufficient to establish the medical component of fact of injury.
Dr. Bauer’s other reports pertain to appellant’s knee condition and are irrelevant to the
instant claim.
The Board finds that the evidence of record does not establish a medical diagnosis in
connection with appellant’s October 20, 2014 employment incident. Consequently, appellant
failed to establish fact of injury.
On appeal, appellant argues that the medical evidence supports his claim. However, as
found above, Dr. Bauer’s reports are insufficient to support that appellant was diagnosed with a
specific medical condition that was related to the October 20, 2014 work incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

C.B., Docket No. 09-2027 (issued May 12, 2010).

10

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

11

Id.

5

CONCLUSION
The Board finds that appellant has not established that he sustained a left wrist injury on
October 20, 2014 causally related to the accepted work incident.
ORDER
IT IS HEREBY ORDERED THAT the July 6, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 19, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

